Citation Nr: 1616480	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-30 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois 


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from August 1963 to December 1966.  

This matter come to the Board of Veterans' Appeals ("Board") on appeal from rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Chicago, Illinois dated in June 2008.  In April 2012, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the Chicago RO.  The Board remanded this case in April 2013.  


FINDING OF FACT

A low back disorder including narrowing of L5-S1 disc space with osteoarthritis is not attributable to service and arthritis was not shown in the initial presumptive period after service.  


CONCLUSION OF LAW

A low back disorder including narrowing of L5-S1 disc space with osteoarthritis was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a March 2008 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs) and post-service medical records have been obtained and associated with the record.  The Veteran was scheduled for a VA examination in accordance with the Board's April 2013 remand.  However, the Veteran did not report for this examination and he did not provide any reason for his failure to report.  The United States Court of Appeals for Veterans Claims (the Court) has held that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he cannot passively wait for it.  Although he was scheduled for an examination, the Veteran made the choice not to report for that examination.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

At his Travel Board hearing, the Veteran testified that he was in a car accident wherein he hit some gravel of the side of the road and went into a ditch.  He said that he went to the sick bay and received a tetanus shot.  Post-service, at some point he saw a private physician for a pinched nerve and underwent surgery at a private hospital; however, when he requested the records, he was told that the records had been destroyed because the records were not kept for over ten years.  He related that he still had problems with back pain and had been told that his back problems would recur, so he took pain medication.  

The STRs do not reveal any complaints, findings, treatment, or diagnosis of low back disease or injury to include as the result of a car accident.  

VA outpatient records dated 2008-2012 document complaints of low back pain.  August 2008 x-rays showed severe narrowing of L5-S1 disc space with osteoarthritis and bony bridging at this level.  In December 2008, it was noted that the Veteran indicated that he wanted a magnetic resonance imaging (MRI) on his low back because he had back pain, but the record do not reflect that this type of testing was ever undertaken.   

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, this case involves complex medical questions.  The Federal Circuit has recognized that in some cases, lay testimony falls short in proving an issue that requires medical knowledge.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  Thus, the Board remanded this case to assess current low back disability and determine if a current low back disability is etiologically related to service.  The Veteran was scheduled for a low back examination, but failed to report or provide any reasoning for his failure to report.  

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  Title 38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member.  See 38 C.F.R. § 3.655(a).  

Thus, since the Veteran failed to report for his scheduled VA low back examination without any evidence of good cause, his claim must be decided based on the evidence of record.  

In sum, the Veteran reports having a car accident during service which resulted in low back pain.  However, his separation examination reflected a normal spine examination.  Post-service, there is evidence of low back disability approximately four decades after the Veteran's discharge from service.  

Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Although lay persons are competent to provide opinions on some medical issues, here causation of the Veteran's narrowing of L5-S1 disc space with osteoarthritis falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 , 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although he is competent to describe his having back pain in service, his statements regarding the condition's etiology are of limited probative value because this determination involves a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Further, there is no explanation for the presence of a normal spine examination at discharge.  There is not just a lack of evidence; rather, there is evidence showing normal findings.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Dulin v. Mansfield, 250 Fed. App. 338 (Fed. Cir. 2007).  The absence of symptoms on separation and thereafter interrupts continuous symptoms as implied by the Veteran for the claimed low back disability and is inconsistent with any report of ongoing medical problems with low back disability from the Veteran's claimed time of inception during service.  38 C.F.R. § 3.303(b).  In this case, the clinical records do not show the claimed ongoing nature of residuals of an inservice low back trauma.  

As noted, due to the complex nature of the case, the Board remanded for a VA examination and opinion, but the Veteran failed to cooperate in that regard.  Absent such an opinion, the Board finds that the record as it stands does not show that an inservice back injury resulted in current narrowing of L5-S1 disc space with osteoarthritis, particularly since the separation physical examination which was conducted a couple of years after the claimed injury occurred yielded only normal findings and there were no findings within the one year presumptive period either.

Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for a low back disorder including narrowing of L5-S1 disc space with osteoarthritis is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


